Citation Nr: 0730479	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in the rating assigned for the 
veteran's service-connected residuals of left distal humerus 
fracture with healed scar from 20 percent to zero (0) 
percent, effective January 1, 2005, was proper, to include a 
claim of entitlement to restoration of a 20 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1996 to June 2000.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VA's duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2006).

In an August 2005 VA Form 21-4138, the veteran informed the 
RO of a change in address.  Subsequent to the RO's receipt of 
this letter, the RO informed the veteran that it had 
requested the VA Medical Center (VAMC) closest to him to 
schedule an examination in connection with his claim.  The RO 
also informed the veteran that the VAMC would notify him of 
the date, time and place of the examination.  This letter was 
sent to the address provided by the veteran in August 2005.  
See April 2006 letter.  An April 22, 2006 Compensation and 
Pension (C&P) Exam Inquiry sheet used by the RO to request 
the examination, however, contained the veteran's old 
address.  As such, it appears that the VAMC did not have the 
veteran's correct address at the time the examination was 
requested by the RO.  A May 15, 2006 document indicates that 
the requested VA C&P bones examination had been cancelled due 
to the veteran's failure to report.  

The Board acknowledges that there is no record of the letter 
presumably sent by the VAMC informing the veteran of when his 
examination was scheduled.  The Board also acknowledges that 
the veteran has not indicated that he did not receive a 
letter from the VAMC informing him that an examination had 
been scheduled.  In fact, the veteran has not provided any 
information regarding his failure to report to the 
examination scheduled for May 2006.  However, the Board notes 
that there is no communication of record which informs the 
veteran that he failed to appear at a scheduled examination.  
The Board notes that no supplemental statement of the case 
(SSOC) was issued after the failure to appear.  

The Board notes that the veteran himself requested another 
examination, and stated he would appear for an examination, 
if such examination was afforded, when he submitted his 
Notice of Disagreement (NOD) to the proposed rating reduction 
in November 2004.  The Board further notes that the veteran's 
representative has requested that the veteran be afforded 
another opportunity to appear for examination.  The Board 
further notes that the veteran's representative has requested 
that the veteran be afforded another opportunity to appear 
for examination.

The Board finds, however, that as the address provided by the 
RO to the VAMC on the C&P Exam Inquiry Sheet was incorrect, 
fundamental fairness to the veteran requires the RO to 
attempt to reschedule the examination it had requested in 
connection with his claim using his current address.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Although the regulatory requirements pertaining to reductions 
of rating at 38 C.F.R. § 3.344(a) and (b) apply only to 
reductions of ratings that have been in effect for five or 
more years, several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).  Therefore, if the 
veteran appears for examination, his outpatient clinical 
records, which reflect continuing complaints of pain, without 
medical assignment of a diagnosis underlying those 
complaints, must be reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records since December 2005.  

2.  Provide the veteran's current address 
to the appropriate VAMC and re-request 
the C&P orthopedic (bones) examination.  
The examiner who conducted the VA 
examination should review the VA 
outpatient clinical records, including 
review of the veteran's complaints of 
pain at the site of the metal plate used 
to stabilize his fracture, his requests 
to have the hardware removed, his 
complaints of inability to lift heavy 
objects with his left (dominant) arm, the 
diagnoses of suspected traumatic 
arthritis, among other evaluations.  

The examiner should determine whether 
there is any symptom or disability due to 
the internal fixation of the fracture, 
including whether the muscle was 
affected, including whether there is 
fatigue of the muscle or pain on repeated 
lifting, whether there is tender or 
painful scar, whether the injury or 
fixation has resulted in arthritis, or 
whether there is any symptom of 
disability, other than ulnar nerve 
disability for which a 10 percent 
evaluation is in effect.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



